Citation Nr: 0028819	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-19 921	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to an effective date earlier than March 21, 1979, 
for an award of service connection and disability 
compensation benefits for a psychiatric disorder including 
entitlement based on clear and unmistakable error in a 
February 1956 rating decision that denied service connection 
for a psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from August 1948 to July 
1950, from November 1950 to November 1953, and from February 
1954 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection and 
compensation benefits for a psychiatric disorder and assigned 
an effective date of March 21, 1979, for the award of 
benefits.  The RO received a letter in October 1998 which it 
construed as a timely notice of disagreement with the 
effective date assigned for the award of benefits.  A 
statement of the case was issued in November 1998 and the 
veteran perfected his appeal to the Board by filing a timely 
VA Form 9 substantive appeal in December 1998.

The veteran subsequently moved to Alabama, and his case is 
presently under the jurisdiction of the Montgomery, Alabama, 
RO.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Supplemental Statement of the Case:  The RO phrased the issue 
on appeal in the statement of the case as "Whether the 
decision to make the effective date of grant of compensation 
for a psychiatric disorder effective 3-21-79 was clearly and 
unmistakably erroneous."  The Board has rephrased the issue 
on appeal to clarify that the veteran filed a timely appeal 
to the September 1998 rating decision which assigned the 
effective date for his award, and therefore he cannot be 
claiming clear and unmistakable error (CUE) in that rating 
decision because CUE is a term of art in the law that refers 
to a special type of error that is always alleged to have 
been made in a prior final decision not a current decision on 
appeal.  A claim for an earlier effective date for a benefit 
granted by an RO rating decision that is the subject of a 
current appeal is a claim of error -- simple, ordinary error 
-- in the calculation of the effective date for a current 
award.  Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400 
(1999).

However, the Board notes that in this case the veteran has 
repeatedly stated that he feels his VA compensation award for 
the psychiatric disorder should have been made effective back 
to his discharge from service in July 1955.  Therefore, he 
appears to be alleging CUE in a February 1956 rating decision 
that denied a claim for service connection for a psychiatric 
disorder because a finding of CUE in such a decision is the 
only basis under the law that would result in a retroactive 
effective date to 1955.  The RO did address this basis for 
the veteran's appeal of the effective date assigned for his 
compensation award in the November 1998 statement of the 
case, but the RO did not provide the veteran with notice of 
section 3.105(a) of VA regulations which is pertinent to this 
issue.  Therefore, on remand, the RO should issue a 
supplemental statement of the case which provides the veteran 
with notice of this regulation.

In addition, the veteran submitted additional argument 
regarding his appeal of the effective date issue since the 
statement of the case was issued in November 1998.  However, 
no supplemental statement of the case reflecting the RO's 
consideration of these contentions was issued prior to his 
case being sent to the Board.  Moreover, it at appears that a 
VA Form 646 was not completed by a local representative, if 
any, and that the veteran was not sent a letter that notified 
him that his case was being certified to the Board on appeal.  
Finally, the Board received a letter from the veteran which 
contained argument relevant to the effective date issue, and 
the veteran did not waive his right to have this argument 
considered by the RO in the first instance.  38 U.S.C.A. 
§ 20.1304(c).

Hearing Request:  On the December 1998 VA Form 9 substantive 
appeal, the veteran requested a hearing before a member of 
the Board, and he indicated that he was willing to attend the 
hearing either in Washington, DC, or before a traveling 
member of the Board at the RO.  There is no indication that 
this hearing was ever scheduled or that the veteran ever 
withdrew his request for it.  Therefore, this case must be 
remanded to ensure the veteran's rights of due process in 
this regard.

1.  The RO should consider the additional 
letters and evidence submitted by the 
veteran since the statement of the case 
was issued in November 1998 that are 
relevant to the effective date issue on 
appeal and, if the RO's decision remains 
unfavorable to the veteran following this 
consideration, it should send the veteran 
a supplemental statement of the case 
which gives him notice of section 
3.105(a) of VA regulations which is 
relevant to his contention that the 
effective date for his award should be 
July 1955 based on CUE in the February 
1956 rating decision.

2.  The RO should ask the veteran, 
pursuant to his remarks on his VA Form 9 
substantive appeal, whether he wishes to 
be scheduled for a hearing before a 
member of the Board in Washington, DC, or 
before a traveling member of the Board at 
the RO.  If the veteran does not 
withdrawal his request for a hearing, the 
RO should schedule him for a hearing 
before the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



